Per Curiam.

Submitted on motion of appellees to certify this case to the Supreme Court of Ohio on the ground that the judgment rendered in this case is in conflict with decisions in three other cases decided by the Courts of Appeals.
*459Section 6, Article IY of the Constitution provides that “whenever the judges of a court of appeals find that a judgment upon which they have agreed is in conflict with a judgment pronounced upon the same question by any other court of appeals of the state, the judges shall certify the record of the case to the Supreme Court for review for final determination.”
Under the express provisions of the Constitution we question whether a judgment rendered by the Court of Appeals of the Second District would answer the requirements of a “judgment pronounced by any other court of appeals.” However, we have examined all the cases cited in the motion, and do not find that sufficient conflict exists between the judgments to warrant certification. The judgments are required to be in conflict on the same questions of law to warrant a certification. Vol. 2, Ohio Jurisprudence (2d), Sec. 88, 89, pp. 678, 681.
Motion to certify overruled.
Wiseman, P. J., Crawford and Kerns, JJ., concur.